COO —~) N

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:21-cv-00700-TLF Document 14 Filed 07/27/21 Page 1 of 10

James A. Krueger, WSBA #3408
Lucy R. Clifthorne, WSBA #27287
Vandeberg Johnson & Gandara, LLP
1201 Pacific Avenue, Suite 1900
Tacoma, WA 98402-4391
253-383-3791

jkrueger@vjglaw.com

Iclifthorne@vjglaw.com
Counsel for Defendant

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DEBRA BROWN, individually and on behalf

of all others similarly situated,
No. 2:21-cv-00700

Plaintiff,
DEFENDANT'S INITIAL
Vv. DISCLOSURES
UNIVERSAL AUTO GROUP HI, INC., D/B/A
ENUMCLAW CHRYSLER JEEP DODGE
RAM,

)
)
)
)
)
)
)
)
)
Defendant. )
)

 

Defendant submits the following initial disclosures pursuant to Fed. R. Civ. Proc. 26:
Individuals with Relevant Information

1. Philip W. Bivens, President
Universal Auto Group III, Inc.
c/o Vandeberg Johnson & Gandara LLP
1201 Pacific Avenue Suite 1900
Tacoma, WA 98401
(253) 383-3791

Mr. Bivens is the President of the Defendant and has knowledge of its business operations.

DEFENDANT'S INITIAL DISCLOSURES - 1 VANDEBERG Jor INSON & GIANDARA, LLP
Case No. 2:21-cv-00700 1201 PACIFIC AVENUE, SUITE 1900
P.O. BOX 1315
TACOMA, WASHINGTON 98401-1315

(253) 383-3791 (TACOMA)
FACSIMILE (253) 383-6377

FAY 6000-16999\ 1 6399\16399-00006\Pleadings\Initial Disclosures

 
Be WwW NN

Go OD Oo SI DW WN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:21-cv-00700-TLF Document 14 Filed 07/27/21 Page 2 of 10

2. Brian Rzentkowski
c/o Vandeberg Johnson & Gandara LLP
1201 Pacific Avenue Suite 1900
Tacoma, WA 98401
(253) 383-3791

Mr. Rzentkowski is the Director of Marketing of the Defendant and as such has knowledge
of all advertising campaigns of that company.

3. Eric Arnault
c/o Vandeberg Johnson & Gandara LLP
1201 Pacific Avenue Suite 1900
Tacoma, WA 98401
(253) 383-3791

Mr. Arnault is the General Manager of the Defendant and as such has knowledge of all
advertising campaigns of that company.

4. Elizabeth Lluberes, Director of Operations
Yolanda Owens, Director of Client Services
Dealer Wizard
4301 Anchor Plaza Parkway, Suite 230
Tampa, FL 33634
(813) 712-5691

Ms. Lluberes is the Director of Operations and Ms. Owens is the Director of Client Services
of Dealer Wizard, and as such have knowledge that no automatic dialing system or prerecorded
voice call was ever made by that company on behalf of Defendant to the Plaintiff or anyone else
during the applicable time period. They also have knowledge that if a call were made to the
Plaintiff or anyone else, they would never “spoof” the Defendant’s phone number or use any other
phone number than one assigned to Dealer Wizard.

5. Debra Brown
c/o Kira M. Rubel
The Harbor Law Group
3615 Harborview Drive, Suite C
Gig Harbor, WA 98332
(253) 251-2955

Ms. Brown is the Plaintiff in this matter and has knowledge of her visit to the Defendant’s
dealership in search of a vehicle to purchase, and her interactions with its sales staff, including all
phone calls received by her.

DEFENDANT'S INITIAL DISCLOSURES - 2 VANDEBERG Jor INSON & GANDARA, LLP

Case No. 32 1 -cv-00700 1201 PACIFIC AVENUE, SUITE 1900
P.O, BOX 1315
TACOMA, WASHINGTON 98401-1315
(253) 383-3791 (TACOMA)
FACSIMILE (253) 383-6377

F:\16000-16999\16399\16399-00006\Pleadings\Initial Disclosures

 
Bm WwW

Co Oo “SD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:21-cv-00700-TLF Document 14 Filed 07/27/21 Page 3 of 10

6. Elijiah Labole
c/o Vandeberg Johnson & Gandara LLP
1201 Pacific Avenue Suite 1900
Tacoma, WA 98401
(253) 383-3791

Mr. Labole is a sales representative for the Defendant, and as such has knowledge of his
interactions with the Plaintiff.

7. Dustin Dearing
c/o Vandeberg Johnson & Gandara LLP
1201 Pacific Avenue Suite 1900
Tacoma, WA 98401
(253) 383-3791

Mr. Dearing is a sales representative for the Defendant, and as such has knowledge of his
interactions with the Plaintiff.

Documentary Evidence
1. Vin Solutions Report from 11/26/20 through 4/24/21.

2. Dealeron lead information regarding “Debby Brown” from 8/20/20 through

11/26/20.
(Copies attached.)
Computation of Damages

Plaintiff has not incurred any damages as a result of her interactions with Defendant.

Insurance Agreement

Defendant does not believe there is an insurance policy which covers the Plaintiff's claim.
However, the insurance carrier is checking on possible coverage. We will notify if we discover
any insurance coverage.

Expert Witness

Defendant has not yet identified any expert witnesses in this matter.

DEFENDANT'S INITIAL DISCLOSURES - 3 VANDEBERG JOHNSON & GANDARA, LLP
Case No. 2:21-cv-00700 1201 PACIFIC AVENUE, SUT 1500
TACOMA, WASHINGTON 98401-1315

(253) 383-3791 (TACOMA)
FACSIMILE (253) 383-6377

FA16000-16999\16399\16399-00006\Pleadings\Initial Disclosures

 
SIN OR

oO

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:21-cv-00700-TLF Document 14 Filed 07/27/21 Page 4 of 10

DATED this 27th day of July, 2021.

VANDEBERG JOHNSON & GANDARA, LLP

James A/Krudéger, WSBA # 4708
Lucy  Clifthorne, WSBA # 27287

Attorneys for Defendant

DEFENDANT'S INITIAL DISCLOSURES - 4 VaNDEBLRG JOHNSON & GaNDaRA, LLP

Case No. 2:21-cv-00700

F.\16000-16999\16399\16399-00006\Pleadings\nitial Disclosures

ATTORNETS AT LAW
1201 PACIFIC AVENUE, SUITE 1900
P.O. BOX 1315
TACOMA, WASHINGTON 98401-1315
(253) 383-3791 (TACOMA)
FACSIMILE (253) 383-6377

 
Case 2:21-cv-00700-TLF Document 14 Filed 07/27/21 Page 5 of 10

Cnumclaw Chrysier Jeep Dodge ~— 5 |
b

Connect Rom SRT #4660

Mopac
Bran Rrentepeski

0

 

Powered fer

 
     
 

  

LoS

 

Custureyg «Letters

 

Customer Dashboard

   

  
 
 
 
 
 
 
  
 
 
 
 
  
  

 

 

 

 

 

eat hae Lats tien Coney Debby Brown Search CQ
desky born (indwidual) No current or future follo:
3 HE
bmad Pott ’ Ww, tcc cena en
ty State Pernt Qin be
» Chick te add customer note
ne Nae te gte hs Post Vo
Sates 13) Woon Css Wear
Lead/Opportunities | Clear v
Status buyer Raper Ceeated
Vehicle | Clear v dupt ate
Bapheste 11/26/20
Seanct
Search Results bout 11/26/20
Perform Action i
. Lost 2 8/20/20
® So gags 5. Ot
pee EPO St Loree TON FOL Bo hesteesiy by Geert Task v
we ut a,
a Customer Sales Rep base Customer Status oe? fee
Cak Emall Appt
2 Debby Brows Enumectaw Chryster Hef Lost head 11
Jeep Dadge Ram c: sed sect Vis leael ie currently marked fost 6 8 cute teed id tate
SRT w he sitet
D Dearing season bes
xd 619 :
Lead Info
" Loa!
ce Diente Renee
ea 4/24/21 6:28p Lost Lead

By: Dustin Dearing

12/4/20 3.44p Outbound phone call (Machine)
By: Dustin Dearing
Im

By: Bustin Dearing
Im

11/28/20 3:13p Outbound phone call (Machine)
By: Dustin Dearing
Im

11/26/20 6:26p Outbound phone call (Machine)
By: Dustin Dearing
Im

we 11/30/20 9:56a Qutbound phone call (Machine)

11/26/20 &:24p Lead Log
i By: Dustin Dearing
Sales Rep Changed From Your Friends Enumciaw CJDR to Dustin Dearing

11/26/20 4:14p
v By: System
Customer requested to work with Enumclaw Ram (If available)

11/26/20 4:14p Lead received
By: System
Comment: vv cnumclawchrysisreepdodge. . Submission URL:

 

UAGO0001
Case 2:21-cv-00700-TLF Document 14 Filed 07/27/21 Page 6 of 10

      

Debby Brown(Individual) Search: races
H: No current or future follow up tasks exist.

W:-

» Click to add customer note

Push To |

  
   
   

e Sales (3)
e Wish List
e Value
Status Buyer/Co-Buyer Created Source Vehicle
| Duplicate | 11/26/20 | Dealeron | oe ee
: : | erokee
. . . . foes . - -
f i | - ; 7 ~ A
“Lost 11/26/20 | Dealeron - Behavioral Targeting System - Sales | 2020 Jeep

_ Coupon ' Cherokee

 

  

 

 
  

Call Email Appt. Note Letter Text
This lead is currently marked lost. To reactivate this lead. click here, You can alternately create a new lead by clicking the new lead icon on

the toolbar above.
Status:

 

 

| io
Lead Info Vehicle Info
Status: Lost 2016 Jeep Cherokee Limited (Used)
Sales Rep: Dustin Dearing 4WD SUV
BD Agent: None Stock #:12395
Manager: Robert Lunsford 1C4PJMDS1GW 118337
Created: 8/20/20 2:43p (299d) 3.2L V6
Source: Walk-In (Walk-in) Automatic 9-Speed
Contacted: Yes (0:00) Odom: 90,677
There isn't a Credit Bureau Service. The Color: Brilliant Black Crystal Pearlcoat
service is set to "NONE". Mfr code: KLJP74
Location: Enumclaw Chrysler Jeep Dodge Ram :
Rebates As High As $0

UAG0002
Case 2:21-cv-00700-TLF Document 14 Filed 07/27/21 Page 7 of 10

Luxury Group, Engine: 3.2L V6 24V VVT w/ESS,
Power Front/Fixed Rear Full Sunroof, Radio:
Uconnect 8.4 NAV, Trailer Tow Group

Warning: This vehicle is no longer in your active
inventory

 

View Photos

Vehicle(s) of Interest

Click to add additional vehicles of interest
Trade-in Info

(none entered)

 

 

 

Buyer and Co-buyer Information:

Buyer Co-buyer
Debby Brown (none entered)
Eve:

Day

Notes & History

 

| All Notes & History s|

6/9/21 Privacy Settings Changed
11:19a
By: System
Phone calls disabled by Brian Rzentkowski.

: 6/9/21 Privacy Settings Changed
11:19a
By: System

Email disabled by Brian Rzentkowski.

8) 6/9/21 Privacy Settings Changed
11:19a

By: System
Mail disabled by Brian Rzentkowski.

UAG0003

 
t geal
ThE
Lo

Case 2:21-cv-00700-TLF Document 14 Filed 07/27/21 Page 8 of 10

| 11/26/20

6.24p

11/26/20
4:14p

9/24/20
1:39p

9/3/20
2:37p

8/27/20
1:15p

8/25/20
9:07a

8/23/20
10:24a

“| 8/21/20
' 6:1Ip

8/21/20

6:llp

Lead Log
By: Dustin Dearing

Sales Rep Changed From Your Friends Enumclaw CJDR to Dustin Dearing
Lead Log

By: System

Sales Rep Changed From Elijiah Labolle to Your Friends Enumclaw CJDR

Lost Lead
By: Steve Smith

Outbound phone call (Machine)
By: Elijiah Labolle

LM

Outbound phone call (Contacted)
By: Elijiah Labolle

Found a car in kirkland no longer interested.

Outbound phone call (Machine)
By: Elijiah Labolle

LM to call back. calling again later tonight
Email reply from prospect

Subject: Re:SUV
By: Elijiah Labolle

 

Thank you, Im trying to stay with a Jeep Get Outlook for iOS From: Elijiah Labolle Eli.
jiahl@enumclawcjd.motosnap.com Sent: Friday, August 21, 2020 5:03:16 PM To: deb.
~~ otmail.com Subject: SUV The first 2 are actually a

t ou...

General Note
By: System
Click from: SUV

www.enumclawchryslerjeepdodge....

General Note
By: System

Click from: SUV
www.enumclawchryslerjeepdodge....

UAG0004

 
Case 2:21-cv-00700-TLF Document 14 Filed 07/27/21 Page 9 of 10

4 8/21/20 General Note
-*" 6:1 Ip By: System

Click from: SUV
www.enumclawchryslerjeepdodge....

— | 8/21/20 General Note !
Pale 6:1Ip By: System 7 |

Click from: SUV
www.enumclawchryslerjeepdodge....

-) 8/21/20 General Note !
6:08p By: System

Click from: SUV
www.enumclawchryslerjeepdodge....

 

(fd 8/21/20 General Note
PP 6208p By: System

Click from: SUV
www.enumclawchryslerjeepdodge....

pv 4 8/21/20 General Note |
Lt 6:08 By: System

Click from: SUV
www.enumclawchryslerjeepdodge....

 

_| "| 8/21/20 General Note

1" 6:08p By: System

Click from: SUV
www.enumclawchryslerjeepdodge....

|) 8/21/20 General Note |
1 6:07p By: System

Click from: SUV
www.enumclawchryslerjeepdodge....

3  -8/21/20 Email reply to prospect
5:03p Subject: SUV
Read & trackable times. First after 1 hours. Customer replied

By: Elijiah Labolle

The first 2 are actually at our dealership and easy to show. I included some other optio
ns but I do encourage going to www.enumclawchryslerjeepdodge.... as this will be able
to help you sort through and find a car you love. then I will be ab...

UAG0005
Case 2:21-cv-00700-TLF Document 14 Filed 07/27/21 Page 10 of 10

- Bem, 8/21/20
4:53p

8

8/20/20
2:42p

~~) 8/20/20

LL

2:42p

Outbound phone call (Contacted)
By: Elijiah Labolle

Still in the market sending some options through email to see what she likes!
Showroom Visit
By: Elijiah Labolle

Showroom visit started at 8/20/20 2:43p lasting 2.7 hours
Walkaround YP Demo - Test Drive Manager Turnover: Steve Smith

Edit Visit

By: Elijiah Labolle

Up from Mexico to take care of grandkids, needs a car while shes up here wants to stay.
below the 10,000 mark if possible would be ok if we could get a payment around the 2
50 mark. Wants an Suv to get around as she frequently comes up to visit her family up ,

here.

UAG0006
